       Case 1:16-cv-11205-PBS Document 116-1 Filed 10/26/18 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
MARCOS DaSILVA and MATTEUS          )
 FERREIRA, on behalf of themselves  )
and all others similarly situated,  )
                                    )
Plaintiffs,                         )                 Case No. 16-cv-11205-PBS
                                    )
v.                                  )
                                    )
BORDER TRANSFER OF MA, INC.         )
Defendant.                          )
____________________________________)

                    PLAINTIFFS’ FIRST SET OF INTERROGATORIES

       Plaintiffs, on behalf of themselves and all other similarly situated persons, known and

unknown (the “Plaintiff Class”), and pursuant to Fed. R. Civ. P. 33, request that Defendant

Border Transfer of MA, Inc. (“Border Transfer”) answer the following Interrogatories within

thirty (30) days, separately, in writing, and under oath. The instructions and definitions to be

utilized in complying with this and any other discovery request are:

                            DEFINITIONS AND INSTRUCTIONS

       A.      This discovery is addressed to Defendant Border Transfer and its agents and

attorneys. If the requested information or documents are known by Defendant to exist but are

not in the possession of Defendant, its agents or attorneys, it is requested that Defendant so

indicates or produces information or documents identifying who has custody of such documents.

       B.      As used in this discovery:

            (a) “Relative Time Period” means June 1, 2013 through the present.

           (b) “Communication” means all methods and manner of information transfer,
including oral, written and visual, through any medium whatsoever, and shall include, but shall
       Case 1:16-cv-11205-PBS Document 116-1 Filed 10/26/18 Page 2 of 10




not be limited to, correspondence, meetings, telephone conversations, telexes, facsimiles, and
electronic mail.

          (c) “Date” means the exact year, month and day, if known. If not known, “date”
means the best approximation thereof.

            (d) “Document” shall have the broadest meaning allowed by the Federal Rules of
Civil Procedure. The term shall include, but shall not be limited to the following originals and
reproductions: computer discs; tapes; notes; electronic mail; analyses; computer data, files,
records and printouts; correspondence; letters; memoranda; notebooks of any character;
summaries or records of personal conversations; calendars; date books; diaries; reports;
photographs; agreements and contracts, including all modifications and/or revisions thereof;
reports and/or summaries of negotiations; court papers; and other communications of any nature.
Any document with any marks on any sheet or side thereof, including by way of illustration only
and not by way of limitation, initials, stamped indicia, any comment or any notation of any
character and not a part of the original document, or any reproduction thereof, is to be considered
a separate document for purposes of this request.

           (e) “Identify” or give the “identity” of, means:

                     (1) In the case of a natural person, state that person’s full name, race, last
known business and residence addresses, telephone numbers, the occupation of the person during
the time period covered by the discovery request, the person’s employer, the person’s title, and
the relationship, if any, of that person to you.

                   (2) In the case of a business entity, state its full name, its principal place of
business, and the identity of the person or persons employed by, associated with, and/or at the
company having knowledge of the matters with respect to which the entity is named.

                    (3) In the case of a document, state the date of the event referred to in the
document, the date the document was prepared, the author of the document, the name of the
person who signed the document, the name of the person(s) who received the document (or
copies thereof), the type of document (e.g., letter, memorandum, etc.), its present or last known
location and custodian, and the substance of the document.

                   (4) In the case of a communication or event, identify the person or persons
present during the communication or event; the date, time, and location of the communication or
event; and the general substance or purpose of the communication or event.

           (f) “Person” shall mean and include a natural person, individual, partnership, firm,
corporation or any kind of business or legal entity, its agents or employees.

            (g) The terms “relate,” “related to,” “relating to,” evidence,” and “evidencing” each
mean anything which refers to, reflects, embodies, constitutes, or is in any way legally, logically,
factually or otherwise connected to, in whole or in part, the subject of the discovery request.


                                                   2
       Case 1:16-cv-11205-PBS Document 116-1 Filed 10/26/18 Page 3 of 10




           (h) “You” or “your” shall refer to the Defendant responding to this discovery, its
counsel, and any consultants, experts, investigators, agents or other persons acting on its behalf.

       C.      If any documents responsive to any request have been lost, mutilated or

destroyed, or for some other reason are not in your possession, so state and identify each such

document, and state to which request(s) the document(s) would have been responsive.

       D.      If there are no documents in your possession, custody or control which are

responsive to a particular request, so state in response to each such request.

       E.      If any information or document falling within any description contained in any of

the following requests is sought by you to be withheld under any asserted objection, including

but not limited to any privilege or objection that the request is overbroad or unduly burdensome,

you shall partially respond or partially produce such responsive documents to any extent that

such response or production is not objectionable, and shall serve upon the undersigned attorneys

for Plaintiff a written list of the withheld documents including the following information as to

each such item:

            (a) a description of the document or communication, including its length, the author
or originator or sender, its location, and a general description of the subject matter;

            (b) the date of the document or communication;

           (c) the name and address of each person to whom the document, communication, or
information, or any copy or reproduction thereof was ever directed, addressed, sent, delivered,
mailed, given or otherwise copied; and

          (d) a statement of the ground or grounds on which the response or production of such
documents is considered objectionable.

       F.      Each response to these discovery requests shall be supplemented as required by

Fed. R. Civ. P. 26(e).




                                                  3
       Case 1:16-cv-11205-PBS Document 116-1 Filed 10/26/18 Page 4 of 10




       G.      For each Document Production Request to which Defendant produces documents,

Defendant shall indicate in the text of its response which specific bates labeled documents are

responsive to the particular Request.

                                     INTERROGATORIES

       1.      Identify all individuals who contracted to provide delivery services, either in their

individual capacity or through another entity, for Border Transfer in Massachusetts during the

Relevant Time Period. Please list every purported contractor by company name and by personal

name, and every authorized driver, including the principal driver for such contractor and secondary

drivers who provided delivery services for Border Transfer within the state of Massachusetts during

the Relevant time Period, and for each such driver/contractor, provide the following information:

               a.      the dates that such contractor made deliveries for Border Transfer.

               b.      The number of trucks that each contractor utilized for making deliveries for

       Border Transfer listed by date of utilization;

               c.      The driver ID or number assigned to each driver;

               d.      The truck or contractor ID number for such truck that was driven and state

       whether the vehicle belonged to the delivery driver or was leased;

               e.      The Border Transfer customer each contractor was making deliveries for on

       each date of service.

       RESPONSE:

       2.      Identify all dispatchers, supervisors, and terminal managers that worked for

Border Transfer in Massachusetts during the Relevant Time Period. For each individual

identified, provide the following information:

            a. Job title;



                                                  4
       Case 1:16-cv-11205-PBS Document 116-1 Filed 10/26/18 Page 5 of 10




            b. Description of job duties;

            c. Dates of employment with Border Transfer.

       RESPONSE:

       3.      Describe how Border Transfer compensated Plaintiffs and other delivery drivers

during the Relevant Time Period, including but not limited to an explanation of whether the

delivery drivers were compensated on a flat fee per delivery or hourly pay or other basis, and

identify the reason for any deduction that might be taken out of that drivers’ compensation when

a per-delivery fee was due, the method by which Border Transfer tracked deliveries, and whether

Border Transfer would pay for deliveries assigned, but not completed, and if the delivery was not

completed, what would happen as a result to the contractor’s compensation.

       RESPONSE:

       4.      Describe Border Transfer’s policies and procedures regarding the maintenance of

performance bond for each contractor, the procedure for making any deductions related to

damage claims, whether such deductions were made from the weekly compensation of the

contractor or from the performance bond, and how such policies and procedures have changed

during the Relative Time Period.

       RESPONSE:

       5.      Identify and describe in detail Border Transfer’s policies, practices, and/or

procedures during the Relevant Time Period applicable to Plaintiffs and other delivery drivers,

including without limitation policies for assigning and tracking the routes driven by delivery

drivers, policies or practices regarding delivery drivers’ appearance and use of uniforms, policies

and practices regarding how delivery drivers were to mark or paint delivery trucks, and policies

and practices concerning issuing discipline, suspensions or termination of delivery drivers.



                                                 5
       Case 1:16-cv-11205-PBS Document 116-1 Filed 10/26/18 Page 6 of 10




       RESPONSE:

       6.      Explain in detail all procedures taken by Border Transfer to audit and/or evaluate

the performance of delivery drivers.

       RESPONSE:

       7.      Identify every third-party company that provides paychecks, settlement checks or

accounting services in determining the compensation of Border Transfer delivery drivers, and

state the time period during which each company provided these services.

       RESPONSE:

       8.      Identify all individuals responsible for maintaining Border Transfer’s payroll or

compensation data concerning its delivery drivers during the Relevant Time Period.

       RESPONSE:

       9.      Describe in detail Border Transfer’s policies, practices, capabilities and/or

procedures during the Relevant Time Period for generating daily delivery manifests, including

how delivery routes are constructed and assigned to individual drivers.

       RESPONSE:

       10.     Please identify any and all lawsuits, claims, grievances, administrative actions or

charges, other than this lawsuit, brought by any person or entity (including the name of the court or

agency, the docket number, the names of all parties and the date of the filing) against Defendants

concerning Defendants’ use of distributors including, without limitation, claims alleging violations

of state or federal wage and hour laws.

       RESPONSE:

       11.     Describe any and all efforts undertaken by Defendants to learn and comply with

the Massachusetts Wage Act and other state wage laws and regulations as they pertain to their



                                                  6
       Case 1:16-cv-11205-PBS Document 116-1 Filed 10/26/18 Page 7 of 10




classification of delivery drivers who worked for Border Transfer in Massachusetts as

independent contractors, including but not limited to identifying any and all time studies,

analyses, interviews, etc., that Defendants completed or directed to be completed to determine

whether the delivery drivers are properly classified as independent contractors under

Massachusetts’ ABC test.

       RESPONSE:

       12.     Describe in detail all training Border Transfer provides to its delivery drivers in

Massachusetts..

       RESPONSE:

       13.     Describe in detail Border Transfer’s policies, practices, and/or procedures during

the Relevant Time Period for determining the pick-up and drop-off locations and times for each

delivery, and policies and practices regarding whether delivery drivers could decline to make

specific deliveries, and identify the individual(s) responsible for making those determinations.

       RESPONSE:

       14.     Describe in detail the relationship between Border Transfer of MA, Inc. and

Border Transfer, Inc. and describe the services each one has provided and for whom (e.g. Sears)

since 2002.

       RESPONSE:

       15.     For every compensation period (e.g., weekly or biweekly) for every contractor

between June 1, 2013 and the present who made delivers on behalf of Border Transfer in

Massachusetts, please describe:

               a.      The amount of compensation paid to such contractor.




                                                 7
       Case 1:16-cv-11205-PBS Document 116-1 Filed 10/26/18 Page 8 of 10




               b.      An itemization of all deductions made for such contractor for each pay

       period including the reason for such deduction and the amount of such deduction.

       RESPONSE:

       16.      For each such date for which there was a chargeback, damage claim, damage

assessment, or in-home damage charge, list the amount of such charge, the reason for such charge,

and the truck or driver involved in such delivery for which such charge was made.

       RESPONSE:

       17.     Explain Broder Transfer’s policies and procedures regarding any deductions that

were made from the compensation paid to Plaintiffs, and the other class members, including reason

for the deduction, the process Border Transfer utilized to determine the amount of the deduction,

and how such deductions were designated in either Border Transfer’s database or on the paychecks

themselves, including but not limited to an explanation of deductions identified as “N/B,” “PERF

DEP,” “PERF DEP WE,” “PERF BOND RELEASE,” “FINAL PERF DEP RELEASE,” “TRUCK

RENTAL,” “CLAIM,” CLAIM DEDUCTION” “UNIFORM,” “UNIFORM DEDUCTION WE,”

“TRUCK DEDUCTION,” “TRUCK DEDUCTION WE,” and “BACKGROUND CK.”

       RESPONSE:

       18.     If Border Transfer contends that there were contractors who signed delivery

service agreements on behalf of themselves or their companies, but who did not personally

perform delivery services by either driving a truck or working on deliveries as a helper for

certain periods of time, please list every such contractor/driver and the dates such individual did

not personally provide such delivery services.

       RESPONSE:




                                                 8
       Case 1:16-cv-11205-PBS Document 116-1 Filed 10/26/18 Page 9 of 10




       19.     Please identify any experts that Border Transfer intends to use in this matter.

Please state each expert’s name, the subject upon which the expert is anticipated to testify, the

substance of the facts and opinions to which the expert is expected to testify, and a summary of

the grounds for each opinion of each expert.

       RESPONSE:

       20.     Please identify all persons whom Border Transfer intends to call as witnesses in

this matter.

       RESPONSE:

       21.     Identify each corporate officer of Border Transfer during the Relevant Time

Period, including Angela McCluskey, Patrick McCluskey, Donald Staniszewski, and Jill

Remick, and describe their title, including the dates they have held that title, their duties at

Border Transfer, and describe their involvement in developing and implementing Border

Transfer’s policy regarding how it classifies and compensates its delivery providers, and their

involvement in the day-to-day operations of Border Transfer.

       RESPONSE:



 DATED: March 17, 2017                            Respectfully Submitted,
                                                  MARCOS DaSILVA, et al., individually
                                                  and on behalf of all others similarly
                                                  situated,
                                                  By their attorneys,


                                                    /s/ Benjamin J. Weber
                                                  Harold L. Lichten BBO# 549689
                                                  Benjamin J. Weber BBO# 673736
                                                  LICHTEN & LISS-RIORDAN, P.C.
                                                  729 Boylston Street, Suite 2000
                                                  Boston, MA 02116
                                                  (617) 994 5800

                                                   9
      Case 1:16-cv-11205-PBS Document 116-1 Filed 10/26/18 Page 10 of 10




                                               hlichten@llrlaw.com
                                               bweber@llrlaw.com




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 17, 2017, I served the forgoing First Set of Interrogatories

on counsel for Defendant Border Transfer by regular and electronic mail.



                                                      /s/ Benjamin J. Weber
                                                     Benjamin J. Weber
                                                     Attorney for Plaintiffs




                                                10
